DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (in this case, dependent claim 7).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 3, 11 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 3, 11 and 18, they claim that “the option to provide the modified version of the metadata with the content item is received with the request from the first client device to access the content item associated with the second user”. However, nothing on the originally filed disclosure provides support for this claimed feature. Independent claims 1, 9 and 16 already defined the second user as the client device associated with the content to be shared with the first device; wherein the sharing permission setting options were set by the second device; also supported by paragraph [0038] of the specification.
However, claims 3, 11 and 18 currently attempt to claim that “the option to provide the modified version of the metadata with the content item is received with (i.e. together) the request from the first client device”. The examiner notes that no support for such feature is explicitly or implicitly supported by the disclosure of the instant application.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, 13, 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chua et al. (Pub No US 2013/0124480). Hereinafter, referenced as Chua.

Regarding claim 1, Chua discloses a method comprising: 
receiving, from a first client device (e.g. user device 160A) associated with a first user of a content platform (e.g. network 105), a request to access a content item (e.g. content portion 402A…N) associated with a second user (e.g. user device 160b) of the content platform, wherein the content item is associated with metadata (Paragraphs [0024] figures 1 and 4; user devices may request content portions 402, wherein each content portion includes corresponding metadata 430A… N), 

wherein the metadata comprises at least one of a title, an identification number, an author, a tag, or a popularity indicator for the content item (Paragraphs [0024] [0027] figure 4; metadata 430A…N may include information related to the owner, information related to the corresponding portion of content 420, etc.); 
determining, based on one or more permission settings (e.g. account settings 315) associated with the content item, whether to provide an unmodified version of the metadata or the modified version of the metadata in accordance with the option, wherein the one or more permission settings are provided by a second client device of the second user of the content platform (Paragraphs [0036]-[0039] figure 6; in response to the content access request 610 coming from a user device other than the owner of the content, providing access to the content and modified metadata 630); 
and responsive to determining, based on at least the one or more permission settings (e.g. account settings 315), to provide the modified version of the metadata, providing access to the content item and the modified version of the metadata to the 

Regarding claim 5, Chua discloses the method of claim 1; moreover, Chua discloses that determining to provide the modified version of the metadata for the content item further comprises: determining that a metadata modification criterion (e.g. identification) is satisfied in view of one or more metadata modification settings associated with the first client device (Paragraphs [0029] [0030]; the metadata sharing preferences 590 can be different according to the identity of a specific user(s) who is seeking access to a particular image).

Regarding claims 9 and 13, Chua and Cacioppo disclose all the limitations of claims 9 and 13; therefore, claims 9 and 13 are rejected for the same reasons stated in claims 1 and 5, respectively.

Regarding claims 16, Chua and Cacioppo disclose all the limitations of claim 16; therefore, claim 16 is rejected for the same reasons stated in claim 1.

Regarding claim 21, Chua discloses the method of claim 1; moreover, Chua discloses responsive to determining, based on at least the one or more permission settings, to provide the unmodified version of the metadata, providing access to the content item and the unmodified version of the metadata to the first client device (Paragraphs [0036]-[0039] figure 6; in response to the content access request 610 .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of Cacioppo et al. (Pub No US 2018/0191645). Hereinafter, referenced as Cacioppo.

Regarding claim 2, Chua discloses the method of claim 1; moreover, Chua discloses receiving an indication of the an option to provide the modified version of the metadata with the content item responsive to the content item being accessed at the first client device (Paragraphs [0029] [0030] figures 3 and 4; owner’s account settings 
and associating the option to provide the modified version of the metadata with the content item with an identifier for the first client device (Paragraph [0029]; the metadata sharing preferences 590 can be different according to the identity of a specific user(s) who is seeking access to a particular image).
However, it is noted that Chua is silent to explicitly disclose receiving, from a third client device of a third user of the content platform, an indication of the an option to provide the modified version of the metadata with the content item responsive to the content item being accessed at the first client device.
Nevertheless, in a similar field of endeavor Cacioppo discloses receiving, from a third client device of a third user (e.g. associated user accounts) of the content platform, an indication of the an option to provide the modified version of the metadata with the content item responsive to the content item being accessed at the first client device (Paragraph [0036]; the uploaded content can be provided by users and associated with user accounts that may have various privileges, wherein the associated user account privileges may include granting or removing content item permissions for other users, e.g. modify content item metadata).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chua by specifically providing the elements mentioned above, as taught by Cacioppo, for the predictable result of 

Regarding claim 10, Chua and Cacioppo disclose all the limitations of claim 10; therefore, claim 10 is rejected for the same reasons stated in claim 2.

Regarding claim 17, Chua and Cacioppo disclose all the limitations of claim 17; therefore, claim 17 is rejected for the same reasons stated in claim 2.



Claims 3, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of Miller (Pub No US 2018/0152759). Hereinafter, referenced as Miller.

Regarding claim 3, Chua discloses the method of claim 1; moreover, Chua discloses the option to provide the modified version of the metadata with the content item (Paragraphs [0029] [0030] figures 3 and 4; owner’s account settings 315 share metadata in accordance with metadata sharing preferences 590. Wherein the metadata sharing preferences indicate which portions or types of metadata 430 should be accessible to other users and which portions or types of metadata 430 should only be accessible to the owner of the account 310; paragraph [0025]).

Nevertheless, in a similar field of endeavor Miller discloses that the option to provide the modified version of the metadata with the content item is received with the request from the first client device to access the content item associated with the second user (Paragraphs [0066] [0067] figure 2; the user may request content with an option 208 to block potential spoilers from being shown in the requested content).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chua by specifically providing the elements mentioned above, as taught by Miller, for the predictable result of allowing the user to explicitly stated that they would not want to see some type of data that might spoil their viewing experience.

Regarding claim 11, Chua and Miller disclose all the limitations of claim 11; therefore, claim 11 is rejected for the same reasons stated in claim 3.

Regarding claim 18, Chua and Miller disclose all the limitations of claim 18; therefore, claim 18 is rejected for the same reasons stated in claim 3.



Claims 4, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of Patel et al. (Pub No US 2015/0371613). Hereinafter, referenced as Patel.

Regarding claim 4, Chua discloses the method of claim 1; moreover, Chua discloses that providing access to the modified metadata for the content item comprises: transmitting, to the first client device, the metadata for the content item (Paragraphs [0029] [0030] figures 3 and 4; owner’s account settings 315 share metadata in accordance with metadata sharing preferences 590. Wherein the metadata sharing preferences indicate which portions or types of metadata 430 should be accessible to other users and which portions or types of metadata 430 should only be accessible to the owner of the account 310; paragraph [0025]).
However, it is noted that Chua is silent to explicitly disclose transmitting, to the first client device, the metadata and an indication of the option to provide the modified version of the metadata with the content item.
Nevertheless, in a similar field of endeavor Patel discloses transmitting, to the first client device, the metadata and an indication of the option to provide the modified version of the metadata with the content item (Paragraph [0114] figure 5; the sender can simply flag an option for the receiver's device to "apply an obscuration technique", and the receiver's device can identify an obscuration technique and apply it during rendering of the source content).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chua by specifically providing the 
 
Regarding claims 12, Chua and Patel disclose all the limitations of claims 12; therefore, claims 12 is rejected for the same reasons stated in claim 4.

Regarding claim 19, Chua and Patel disclose all the limitations of claim 19; therefore, claim 19 is rejected for the same reasons stated in claim 4.


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of Mohen et al. (Pub No US 2019/0227985). Hereinafter, referenced as Mohen.

Regarding claim 6, Chua discloses the method of claim 1; moreover, Chua discloses responsive to determining that the first client device has previously received access to at least one of the content item or the metadata for the content item, providing access to the content item and the metadata to the first client device (Paragraph [0029]; the metadata sharing preferences 590 can be different according to the identity of a specific user(s) who is seeking access to a particular image).
However, it is noted that Chua is silent to explicitly disclose that the metadata is unmodified.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chua by specifically providing the elements mentioned above, as taught by Mohen, for the predictable result of allowing only authorized users to have access to original un-redacted metadata for increased security.

Regarding claim 14, Chua and Mohen disclose all the limitations of claim 14; therefore, claim 14 is rejected for the same reasons stated in claim 6.


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chua in view of Klein et al. (Pub No US 2014/0101244). Hereinafter, referenced as Klein.

Regarding claim 7, Chua discloses the method of claim 1; moreover, Chua discloses providing access to the modified metadata for the content item to the first client device (see claim 1).
However, it is noted that Chua is silent to explicitly disclose responsive to providing access to the modified version of the metadata to the first client device, 
Nevertheless, in a similar field of endeavor Klein discloses responsive to providing access to the modified version of the metadata to the first client device, receiving, from the first client device, a request (e.g. request to show hidden metadata 418) to access the unmodified version of the metadata for the content item at the first client device; and providing access to the unmodified version of the metadata to the first client device (Paragraph [0071] figure 4B; presents 426 a full version of the obscured content data to the first user based on the request). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chua by specifically providing the elements mentioned above, as taught by Klein, for the predictable result of allowing users of the social environment to show hidden metadata to their discretion, increasing the flexibility and satisfaction of the social content sharing system.

Regarding claim 15, Chua and Klein disclose all the limitations of claim 15; therefore, claim 15 is rejected for the same reasons stated in claims 7.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573.  The examiner can normally be reached on Mon-Fri 11 am - 8 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423